— In an action to foreclose a mortgage, the defendant Muhammad J. Anwar appeals from an order of the Supreme Court, Kings County (DeMatteo, J.H.O.), dated January 6, 1988, which denied his motion to vacate a default judgment.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s position, the evidence adduced at the hearing to determine the validity of the service of process clearly supports the trial court’s finding that the appellant was properly served with the summons and complaint pursuant to CPLR 3Ó8 (2). The respondent made out a sufficient prima facie showing that the address in question, 7914 13th Avenue, Brooklyn, was the appellant’s "dwelling *590place” or "usual place of abode” within the meaning of CPLR 308 (2) (see, e.g., Cohen v Levy, 50 AD2d 1039; Karlin v Avis, 326 F Supp 1325; Rich Prods. Corp. v Diamond, 51 Misc 2d 675). Moreover, the appellant’s bare assertion that the premises in question was not his dwelling place was insufficient to refute the respondent’s prima facie case (see, Brooklyn Union Gas Co. v Arrao, 100 AD2d 949). Since service of process was properly effectuated pursuant to CPLR 308 (2), the trial court acted properly in denying the appellant’s motion to vacate the default judgment.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.